Title: From Thomas Jefferson to Joseph Mussi, 21 January 1795
From: Jefferson, Thomas
To: Mussi, Joseph



Dear Sir
Monticello Jan. 21. 1795.

  I have to acknolege the receipt of your favor of Dec. 27. announcing the shipment of the clover seed, and Colo. Gamble writes me on the 10th. inst. that he had received the bill of lading and would take care of the seed when it should arrive. Mr. Randolph my son in law being in the neighborhood of Richmond and to receive a balance of 51 D.-67 c. due me from a particular person in a bill on Philadelphia I desired him to take it payable to you and remit it by post. I have not heard from him, but hope it has been done. Having no account yet from Mr. Lownes, I can scarcely guess at the balance I had in his hands, and which you  would recieve. Till I receive information of it from yourself or him, I shall be in the dark as to what I have still to remit you. Every thing came safe according to the invoice of the last shipment of groceries, except that instead of the box of oil which should have been T.I. No. 9. from Messrs. T. & P. Mackie there came a box of tallow candles 15. I. by 18 I. marked MI. or IW. At the top on one corner is C.  and on the end T.13. I suspect that the C. denotes Candles, and the T. tallow. Supposing it possible the change of the boxes might have happened in Colo. Gamble’s warehouse, I wrote to him. I have his answer of the 10th. inst. in these words. ‘I can assure you the mistake of a box of candles, instead of a box of oil, did not take place with me. The articles were all put together in one apartment, where no other goods were, nor had I any candles in boxes.’ I presume therefore that the error has been at the shop of Messrs. Mackies, in delivering one box for another. If the mark above described be of their shop, they will recognize it, and of course correct it by sending me a box of oil, and directing what shall be done with the candles, which may either be returned to them, or sold here on their account. If the error has not arisen with them, it will not be worth pursuing further, and I will ask the favor of you to send me another supply of oil by the first opportunity, as it is not the worth but the deprivation of the thing which has occasioned me to trouble you again about it.—We have had lately a spell of about 10. days of cold weather. The thermometer has once been as low as 10°. say 22°. below freezing by Farenheit’s scale. This is among the greatest degrees of cold known in this country. But we have had no snow to lie 24. hours. The degree and duration of cold has been sufficient, as we hope, to destroy most of our weavil, so as that we may not be troubled with them for a year or two to come, which has generally been the effect of a cold a little greater than common.—The newspapers tell us France is beating the world into peace. The world will gain more by defeats leading to peace, than victories leading to war. God send us peace, and you health and happiness. Yours affectionately

Th: Jefferson

